Appellant was convicted in the county court of Collin County for violating the medical practice act, and his punishment fixed at a fine of $50.00.
We find no statement of facts in the record and but one bill of exceptions, which appears to have been filed too late. The trial term of the court below ended January 31, 1925, and the bill of exceptions referred to was filed on the 9th day of April, 1925. Our Statute allows thirty days after the expiration of the term for filing bills of exception, and there being no order in this record extending the time, and said bill not having been filed within thirty days after the expiration of the trial term, we are compelled to hold it was filed too late. We observe also in the record that no notice of appeal was given during the trial term.
Finding no error in the record, the judgment will be
Affirmed.